In an action to recover unpaid condominium common charges and related fees, the plaintiff appeals from so much of an order of the Supreme Court, Kings County (Schneier, J.), dated May 12, 2008, as granted its motion for reimbursement of additional counsel fees and expenses only to the extent of awarding the sum of $5,000.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances here, we find no basis to disturb the granting of the plaintiff’s motion for reimbursement of additional counsel fees and expenses only to the extent of awarding the sum of $5,000, to supplement the prior award of counsel fees and expenses in the foreclosure judgment (see Miller Realty Assoc. v Amendola, 51 AD3d 987, 990 [2008]; Sempra Energy Trading Corp. v PG&E Tex. VGM, 284 AD2d 253, 254 [2001]; Orix Credit Alliance v Grace Indus., 261 AD2d 521, 522 [1999]; Granada Condominium I v Morris, 225 AD2d 520 [1996]). Rivera, J.P., Miller, Balkin and Austin, JJ., concur.